Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-18 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S.  Pre-Grant Publication US 2017/0105229 to Luo et al. (hereinafter Luo) in view of U.S.  Pre-Grant Publication US 2013/0308464 to Park et al. (hereinafter Park).
	
 	 As to claims 1 and 10, Luo discloses a sending apparatus comprising:
 	a processor, configured to generate a first frame, wherein the first frame comprises time resource indication information (Luo; Fig.1B; [0035] shows and discloses an AP (=sending apparatus) generating a frame that comprises a time-frequency resource indication); and

 	a transceiver, configured to cooperate with the processor to send the first frame to at least one response apparatus (Luo; Fig.1B; [0035] shows and discloses an AP (=sending apparatus) the frame to a STA (=response apparatus); 
 	Luo discloses a frame including resource indication field, but fails to discloses “wherein the time resource indication information comprises at least one piece of sub-time resource indication information, each piece of sub-time resource indication information is in a one-to-one correspondence with one of the at least one response apparatus, and each piece of sub-time resource indication information comprises a first time resource at which the corresponding response apparatus sends feedback information for the first frame to the sending apparatus and a second time resource at which the sending apparatus sends acknowledgment information for the feedback information to the corresponding response apparatus.”  However, Park discloses 
 	wherein the time resource indication information comprises at least one piece of sub-time resource indication information, each piece of sub-time resource indication information is in a one-to-one correspondence with one of the at least one response apparatus, and each piece of sub-time resource indication information comprises a first time resource at which the corresponding response apparatus sends feedback information for the first frame to the sending apparatus and a second time resource at which the sending apparatus sends acknowledgment information for the feedback information to the corresponding response apparatus (Park; Fig.2, Fig.3; [0056]; [0062]; [0083] shows and discloses sub-time resources (i.e DL sub-frame index 0, 1, 2, 3, 4   and UL sub-frame index 5, 6, 7). Abstract discloses indicated resource is used for communication between a base station and a mobile station means one to one communication. Fig.8:S820, S840, [0081] shows and discloses a MS receiving a frame and based on the received frame sending HARQ data packet (=feedback) to the BS in the first time 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings because receiving device can make a decision based on the feedback and thus provide a QoS. 

 	As to claims 2 and 11, the rejection of claim 1 as listed above is incorporated herein. In addition Luo-Park discloses wherein the transceiver is further configured to cooperate with the processor to receive, at the first time resource, a feedback frame sent by the corresponding response apparatus, wherein the feedback frame comprises the feedback information of the corresponding response apparatus for the first frame (Park; Fig.8: S840, S860).

	As to claims 3 and 12, the rejection of claim 2 as listed above is incorporated herein. In addition Luo-Park discloses wherein the transceiver is further configured to cooperate with the processor to send an acknowledgment frame to the corresponding response apparatus at the second time resource, wherein the acknowledgment frame comprises the acknowledgment information for the feedback information (Park; Fig.8: S850, S870).

 	As to claims 4 and 13, the rejection of claim 1 as listed above is incorporated herein. In addition Luo-Park discloses wherein the first frame comprises a time resource indication field, which indicates the first time resource and the second time resource (Luo; Fig.2, Fig.3; Fig.7; [0077]-[0078] shows time resources are allocated for HARQ feedback and UL data packet)

	As to claims 5 and 14, the rejection of claim 1 as listed above is incorporated herein. In addition Luo-Park discloses wherein the first frame further comprises a destination indication field, and in response to that the destination indication field is a second-type value, the time resource indication field comprises at least two sub-time resource indication fields (Luo; Fig.2; Fig.4, Fiog.5 shows a frame including a field indicating STA (=destination). Park; Fig.2; Fig.3 shows at least two sub-time resource (i.e DL sub-frame index 0, 1….4 and UL sub-frame index 5, 6, 7))

 	As to claims 6 and 15, the rejection of claim 5 as listed above is incorporated herein. In addition Luo-Park discloses wherein each sub-time resource indication field comprises one or any combination of the following pieces of information: 
 	an identifier subfield used to identify one of at least two response apparatuses, and a time resource indication subfield used by the response apparatus corresponding to the identifier subfield to send feedback information for the first frame to the sending apparatus, or a time resource indication subfield used by the sending apparatus to send acknowledgment information for the feedback information to the response apparatus corresponding to the identifier subfield (Park; Fig.2 shows UL subframe index 5, 6, and 7 are used for HARQ feedback. Fig.8 shows HARQ feedback is transmitted from BS (-sending apparatus). Here ark is applied for the last alternative. 

	As to claims 7 and 16, the rejection of claim 1 as listed above is incorporated herein. In addition Luo-Park discloses wherein the first frame further comprises a response apparatus quantity field, which indicates a quantity of the at least one response apparatus (Luo; Fig.2 shows MAP Config field indicating 3 STAs STA1, STA2 and STA 3 means quantity are 3)

As to claims 8 and 17, the rejection of claim 5 as listed above is incorporated herein. In addition Luo-Park discloses herein each sub-time resource indication field further comprises a continuation indication subfield or an end indication subfield, the continuation indication subfield indicates whether there is a next sub-time resource indication field in the first frame, and the end indication subfield indicates whether the time resource indication field ends (Park; Fig.2; [0059] shows and discloses 5 downlink sub-frame index indicating 5 continuation subfield. Here Park is applied for the 1st alternative) 

 	As to claims 9 and 18, the rejection of claim 6 as listed above is incorporated herein. In addition Luo-Park discloses wherein the identifier subfield is a media access control (MAC) address of the corresponding response apparatus, or an identification (ID) with a length that is obtained based on the MAC address of the corresponding response apparatus and that is less than that of the MAC address, or a pre-allocated ID (Luo; Fig.5 shows STA ID corresponds to pre-allocated ID. Here Luo is applied for the last alternative)

Conclusion

   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478